BELCHER, Judge.
The conviction is for assault with intent to rape; the punishment, ten years.
The prosecutrix, age 23, testified that she was watching television in the living room of her home about 10:30 P.M., and was alone, except for her baby and an eleven year old niece who were asleep, when she heard a noise and went to the kitchen to investigate. While testifying at the trial, she identified the appellant as the person who jumped her in the kitchen, struck her with a stick about five very hard blows on the head and face, knocked her to the floor, and tried to gag her by putting a cloth in her mouth. He put his knee between her legs and felt of her private parts and her breast with his hands; that when he was twisting her arm he told her to “hush up,” as she had been screaming, or he would break her arm. During this time, he ripped her Kimono and tore off one of the bottons. When she asked the appellant if he would take ten dollars and leave her alone, he said “all right,” but he again told her to hush up and continued to twist her arm while she went to a closet for her purse from which she took ten dollars. Then appellant grabbed the money and ran out of the back door.
The prosecutrix immediately went to a neighbor’s home, reported her experience, and the police were notified. She described to the officers the person who attacked her, and although she did not know his name, she stated that she knew him by sight as he had lived in the neighborhood since he was a young boy, and then gave the name of the street where he lived. The neighbor, Mrs. Galbadon, testified that the prosecutrix was pale, scared, and bloody when she arrived at her home.
A search of the house was made by the husband of the prosecutrix and the officers immediately after the report of the attack. They found a stick and a torn handkerchief with blood spots on them and long strands of hair on the handkerchief and in the cracks of the broken stick, and also blood on the door and living room floor.
The appellant did not testify but called several witnesses who *412testified that he was in Juarez and not El Paso at the time the offense was committed according to the state’s testimony. He also called other witnesses who corroborated the testimony of the alibi.
The issue of alibi raised was submitted to the jury and was resolved against the appellant.
No formal bills of exceptiomappear in the record. The informal bills have been considered and they reveal no error.
The evidence is sufficient to warrant the jury’s finding that the appellant is guilty as charged.
The judgment is affirmed.
Opinion approved by the Court.